Citation Nr: 1043475	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  07-22 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for 
focal myonecrosis with muscle atrophy of the left paraspinous 
muscles.  

2.  Entitlement to an effective date prior to August 26, 2004, 
for the grant of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for focal myonecrosis with muscle atrophy of the left 
paraspinous muscles.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to December 
1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was initially presented to the Board in March 2010, 
at which time these issues were remanded for additional 
development.  The required development has been completed and 
this case is appropriately before the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's focal myonecrosis with muscle atrophy of the 
left paraspinous muscles does not result in unfavorable 
ankylosis.  

2.  An informal compensation claim for focal myonecrosis under 
38 U.S.C.A. § 1151 was received by VA on August 26, 2004, and 
represents the first such claim of record.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 60 percent 
focal myonecrosis with muscle atrophy of the left paraspinous 
muscles have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 4.73, Diagnostics 
Code 5235-42, 5320 (2010).  

2.  The criteria for entitlement to an effective date prior to 
August 26, 2004, for the grant of compensation claim for focal 
myonecrosis under 38 U.S.C.A. § 1151 have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.400, 3.816 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claims, has notified him of the information 
and evidence necessary to substantiate the claims, and has fully 
disclosed VA's duties to assist him.  In October 2004, February 
2005, August 2008, and April 2010 letters, the Veteran was 
notified of the information and evidence needed to substantiate 
and complete the claims on appeal.  Additionally, the August 2008 
letter provided him with the general criteria for the assignment 
of an effective date and initial rating.  Id.  

Furthermore, as a claim for an increased initial rating is a 
downstream issue from that of service connection, he bears the 
burden of demonstrating prejudice resulting from any defective 
VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) 
(holding that "where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").  

The Board notes that, in the present case, initial notice was 
issued prior to the August 2005 adverse determination on appeal; 
thus, no timing issue exists with regard to the notice provided 
the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  That case, however, was overruled by the U.S. Court 
of Appeals for the Federal Circuit, and is no longer binding on 
the Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  
Pertinent medical records have also been obtained from the Social 
Security Administration.  See Baker v. West, 11 Vet. App. 163, 
169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  He has also been afforded VA medical examination on 
several occasions, most recently in May 2005.  The Board notes 
that the VA examination report contains sufficiently specific 
clinical findings and informed discussion of the pertinent 
history and clinical features of the disability on appeal and is 
adequate for purposes of this appeal.  The Board is not aware, 
and the Veteran has not suggested the existence of, any 
additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claims at this time is 
warranted.  

II.  Initial rating

The Veteran seeks an initial rating in excess of 60 percent for 
his focal myonecrosis with muscle atrophy of the left paraspinous 
muscles.  Disability evaluations are based upon the average 
impairment of earning capacity as contemplated by the schedule 
for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  When, however, the assignment of 
initial ratings is under consideration, the level of disability 
in all periods since the effective date of the grant of service 
connection must be taken into account.  Fenderson v. West, 12 
Vet. App. 119 (1998).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  38 C.F.R. § 4.7.  

When evaluating musculoskeletal disabilities, the Board must also 
consider whether a higher disability evaluation is warranted on 
the basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic 
code pertaining to limitation of motion.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Where, however, a musculoskeletal 
disability is evaluated at the highest rating available based 
upon limitation of motion, further DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  

The Veteran's focal myonecrosis is currently rated as 60 percent 
disabling under Diagnostic Code 5320, for injury to Muscle Group 
XX, involving the lumbar region.  The functions of these muscles 
include postural support of the body and extension and lateral 
movements of the spine which involve the sacrospinalis (erector 
spinae and its prolongations in the thoracic and cervical 
regions).  A 60 percent evaluation is granted for severe 
impairment involving the lumbar region, and represents the 
maximum schedular evaluation under this Code.  38 C.F.R. § 4.73, 
Diagnostic Code 5320.  

As these muscles affect range of motion of the lumbosacral spine, 
the Board finds evaluation under the General Rating Formula for 
Diseases and Injuries of the Spine must also be considered.  This 
formula provides the possibility of a higher 100 percent 
schedular rating for unfavorable ankylosis of the lumbosacral 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-42.  

Review of the evidence of record does not, however, indicate 
unfavorable ankylosis of the lumbosacral spine has been 
demonstrated.  For example, a March 2004 VA clinical notation 
indicated the Veteran's spine was straight, not unfavorably 
ankylosed, and he had at least some range of motion, albeit 
limited.  Subsequent medical records are likewise negative for 
any unfavorable ankylosis of the lumbosacral spine, and no 
examiner has suggested the Veteran experiences such pain or 
functional loss of the lumbosacral spine so as to display the 
equivalent of unfavorable ankylosis.  In the absence of evidence 
establishing such a degree of impairment, a 100 percent schedular 
initial rating under the General Rating Formula for Diseases and 
Injuries of the Spine is not warranted, and the Board does not 
find that any other criteria exist within the rating schedule for 
evaluation of musculoskeletal disabilities of the low back.  

Regarding entitlement to an extraschedular evaluation, the Board 
notes that the Veteran has already been afforded an 
extraschedular rating of 100 percent due to this disability, and 
therefore an extraschedular rating need not be considered at this 
time.  As a preponderance of the evidence is against the award of 
an increased initial rating on a schedular basis, the benefit-of-
the-doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

Effective date

The Veteran seeks an effective date prior to August 26, 2004, for 
the grant of compensation under 38 U.S.C.A. § 1151 for focal 
myonecrosis of the left paraspinous muscles.  Generally, the 
effective date for an award of service connection or disability 
compensation, based on an original claim, is the day following 
separation from active service or the date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, the effective date will be the date of 
receipt of claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of an 
award of disability compensation pursuant to 38 U.S.C.A. § 1151 
shall be the date such injury or aggravation was suffered if an 
application is received within one year from such date, 
otherwise, the date of receipt of the claim.  38 C.F.R. § 
3.400(i)(1).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any matter 
material to the claim, the claimant shall be given the benefit of 
the doubt.  38 U.S.C.A. § 5107.  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one or 
more benefits."  It must "identify the benefit sought."  38 
C.F.R. § 3.155(a).  VA must look to all communications from a 
claimant that may be interpreted as applications or claims, both 
formal and informal, for benefits and is required to identify and 
act on informal claims for benefits.  Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).  

The U.S. Court of Appeals for the Federal Circuit has elaborated 
that VA "has a duty to fully and sympathetically develop the 
veteran's claim to its optimum in order to determine if an 
informal claim had been raised.  With respect to all pro se 
pleadings, VA [must] give a sympathetic reading to the veteran's 
filings by determining all potential claims raised by the 
evidence, applying all relevant laws and regulations."  Szemraj 
v. Principi, 357 F.3d 1370 (2004).  

If VA fails to forward an application form to the claimant after 
receipt of an informal claim, then the date of the informal claim 
must be accepted as the date of claim for purposes of determining 
an effective date.  Id. at 200.  VA, however, is not required to 
anticipate any potential claim for a particular benefit where no 
intention to raise it was expressed.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-
57 (1995).  

In the present case, the Veteran was originally awarded, within 
an August 2005 rating decision, an effective date of September 
17, 2004, for the award of 38 U.S.C.A. § 1151 benefits.  Within 
the April 2007 statement of the case, the effective date was 
changed to August 26, 2004, based on an RO determination that an 
informal claim had been filed on that date.  Specifically, an 
August 26, 2004, clinical record indicated both the Veteran's 
assertion that his low back disorder was the result of VA 
surgery, and his intention to file for compensation benefits 
related to this disability.  The Veteran asserts, however, that 
because the injury resulting in his award of 38 U.S.C.A. § 1151 
benefits occurred following a July 29, 2003, VA surgery, his 
compensation should begin from that same date.  

As an initial matter, the Board  does not dispute that the 
Veteran underwent renal surgery at a VA medical center on July 
29, 2003, and this surgery resulted in focal myonecrosis of the 
left paraspinous muscles, for which he was awarded compensation 
under 38 U.S.C.A. § 1151.  The mere existence of medical records, 
however, generally cannot be construed as an informal claim; 
rather, there must be some intent by the claimant to apply for a 
benefit.  See Brannon, 12 Vet. App. at 34-35.  Such intent is not 
present in this case until August 26, 2004, when, according to a 
VA clinical record, the Veteran voiced an intent to file for VA 
benefits, and thus, the assignment by the RO of that date as an 
effective date for the award of 38 U.S.C.A. § 1151 compensation 
was proper.  

The Veteran alleges that shortly after his July 2003 surgery, he 
discussed with a VA social worker a number of options regarding 
disability benefits, including from the state, VA, and the Social 
Security Administration.  According to the social worker's 
clinical notes, the Veteran was provided with the proper forms to 
file Social Security and state disability claims in July 2003 and 
December 2003.  In June 2004, the Veteran and the VA social 
worker discussed the option of VA nonservice-connected pension 
benefits.  The social worker's notes do not, however, indicate 
the subject of applying for service connection and/or 38 U.S.C.A. 
§ 1151 benefits was discussed.  In a June 2007 letter, the social 
worker stated she could not confirm or deny that the Veteran 
expressed intent prior to August 26, 2004, to file for service 
connection or 38 U.S.C.A. § 1151 benefits, but such a discussion 
is "entirely conceivable."  As the record itself contains no 
indication that the Veteran expressed intent to file for 
38 U.S.C.A. § 1151 benefits prior to August 26, 2004, the social 
worker's June 2007 letter is merely speculative in nature, and 
does not suggest an informal claim was filed at that time.  As 
such, it cannot serve as the basis for the award of an earlier 
effective date.  The record does not otherwise indicate a formal 
or informal claim for 38 U.S.C.A. § 1151 benefits was received or 
filed prior to August 26, 2004, and the Board must thus conclude 
that effective date was proper.  

In conclusion, an effective date prior to August 26, 2004, for 
the Veteran's award of compensation under 38 U.S.C.A. § 1151 for 
focal myonecrosis of the left paraspinous muscles is not 
warranted.  While the Veteran has alleged he was injured by VA 
surgery conducted on July 29, 2003, he did not file a 
compensation claim at that time.  As a preponderance of the 
evidence is against the award of an earlier effective date, the 
benefit of the doubt doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).





(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial rating in excess of 60 percent for 
focal myonecrosis with muscle atrophy of the left paraspinous 
muscles is denied.  

Entitlement to an effective date prior to August 26, 2004, for 
the award of compensation under 38 U.S.C.A. § 1151 for focal 
myonecrosis of the left paraspinous muscles is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


